       Case: 3:18-cv-00555-jdp Document #: 70 Filed: 06/19/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


TITUS HENDERSON,

            Plaintiff,

      v.                                    Case No. 18-CV-555

DEAN STEINSBERG,
et al.,

            Defendants.


       STATE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      NOW COME State Defendants by their attorneys, Attorney General

Joshua L. Kaul and Assistant Attorneys General Christopher J. McElgunn and

Rebecca A. Paulson, and hereby move the Court, pursuant to Fed. R. Civ. P.

56, for an order of summary judgment dismissing this lawsuit.

      The grounds for this motion are set forth in the accompanying State

Defendants’ Brief in Support of Motion for Summary Judgment, State

Defendants’ Proposed Findings of Fact, and Declarations.

      Plaintiff is notified that this motion is based on Fed. R. Civ. P. 56, a copy

of which is attached to this motion. In addition, accompanying this motion is a

copy of Civil L. R. 7 and Civil L. R. 56.
      Case: 3:18-cv-00555-jdp Document #: 70 Filed: 06/19/20 Page 2 of 2




      Plaintiff is further notified that declarations and any other documents

accompanying this motion are incorporated by reference herein. Any factual

assertion in the declarations (and other admissible proof) submitted or referred

to in support of the defendants’ motion will be accepted by the judge as true

unless you submit affidavits or declarations or other admissible documentary

evidence contradicting such assertion. Failure to oppose the defendants’

declarations (or other admissible proof) with your own affidavits or

declarations (or other admissible proof) may result in entry of judgment

against you.

      Dated this 19th day of June, 2020.


                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    s/Christopher J. McElgunn
                                    CHRISTOPHER J. MCELGUNN
                                    Assistant Attorney General
                                    State Bar #1092057

                                    REBECCA A. PAULSON
                                    Assistant Attorney General
Wisconsin Department of Justice     State Bar #1079833
Post Office Box 7857
Madison, Wisconsin 53707-7857       Attorneys for State Defendants
(608) 264-6201(McElgunn)
(608) 266-0278 (Paulson)
(608) 267-8906 (Fax)
mcelgunncj@doj.state.wi.us
paulsonra@doj.state.wi.us


                                       2
